DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
1. 	Claims 1-4, 6, 7, 9-14, 16, 17, 19, and 20 have been amended.  Now, Claims 1-20 remain pending.



Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 1-20 are directed to generating a recipe, which is considered an observation and evaluation.  Observations and Evaluations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Concept performed in the human mind). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-10 are directed to a method including at least one step and claims 11-20 are Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth a method comprising:
calculating, by a computing system, a first plurality of rankings for a first plurality of food ingredients for a first target food product according to a plurality of factors for ranking, the plurality of factors including at least two of: a health-based feature, a nutritional property or measure, a cost, or a prevalence of the plurality of food ingredients;
identifying, by the computing system, from a database of recipes, a plurality of existing recipes for food products in a category that is same as the first target food product;
applying, by the computing system, to a neural network, (1) the first plurality of rankings of the first plurality of food ingredients and (2) the plurality of existing recipes, the neural network trained using a training dataset to configure weights of the neural network, the training dataset identifying: (a) a second plurality of rankings for a second plurality of food ingredients for a second target food product calculated and (b) the plurality of existing recipes; and

generating, by the computing system, from applying the first plurality of rankings and the plurality of existing recipes to the neural network; a new recipe for the first target food product incorporating a food ingredient selected from the first plurality of food ingredients.

The above-recited limitations set forth an arrangement where information is received regarding food ingredient and recipes.  This arrangement amounts to both an observation (receiving data and information) and an evaluation (analyzing data and generating results, i.e. generating a new recipe).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to generating a new recipe for a user.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The claims do recite additional limitations:  
	A database
	A processor
	


[para. 44: The label engine 140 can generate a human readable representation of the nutritional description 300 such as an excel file, a JPEG file, a PDF file, or the like. The nutritional description 300 can be displayed on a mobile device, a desktop device, or any suitable computer device.]

[para. 61: In some embodiments, the ranking engine 120, the feature extractor 130, the label engine 140, the neural network 210, the neural network trainer 260, or any combination thereof, is implemented on a hardware, software, or a combination of them. The hardware and data processing components used to implement the various processes, operations, illustrative logics, logical blocks, modules and circuits described in connection with the embodiments disclosed herein may be implemented or performed with a neural network chip, a general purpose single-or multi-chip processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. A general purpose processor may be a microprocessor, or, any conventional processor, controller, microcontroller, or state 

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.



Claim Rejections - 35 USC § 103
5.	The 35 U.S.C. 103 rejection of claims 1-4, 6, 7, 9, 11-14, 16, 17, and 19 over United States Patent Application Publication Number 2017/0220558, Pinel, et al., hereinafter Pinel in view of United States Patent Application Publication Number 2017/0372197, Baughman, et al., hereinafter Baughman and the 35 U.S.C. 103 rejection of claims 5 and 15 over United States Patent Application Publication Number 2017/0220558, Pinel, et al., hereinafter Pinel in view of United States Patent Application Publication Number 2017/0372197, Baughman, et al., hereinafter Baughman and further in view of United States Patent Application Publication Number 2002/0106121, McClanahan, et al., hereinafter McClanahan and the 35 U.S.C. 103 rejection of claims 8, 10, 18, and 20 over United States Patent Application Publication Number 2017/0220558, Pinel, et al., hereinafter Pinel in view of United States Patent Application Publication Number 2017/0372197, Baughman, et al., hereinafter Baughman and further in view of United States Patent Application Publication Number 2014/0244526, Georges, et al., hereinafter Georges are hereby withdrawn pursuant to the amendments filed on December 20, 2021.  The cited references failed to disclose or teach applying, by the computing system, to a neural network, (1) the first plurality of rankings of the first plurality of food ingredients and (2) the plurality of existing recipes, the neural network trained using a training dataset to configure weights of the neural network, the training dataset identifying: (a) a second plurality of rankings for a second plurality of food ingredients for a second target food product calculated and (b) the plurality of existing recipes; and generating, by the computing system, from applying the first plurality of rankings and the plurality of existing recipes to the neural network; a new 

Response to Arguments
6.	Applicant's arguments filed December 20, 2021 with regard to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.  Applicant’s remarks will be addressed herein below.
7.	Applicant’s arguments, see, filed December 20, 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-20 has been withdrawn. 

A.	Applicant argues that the subject matter recited in the claims does not fall under any recognized judicial exception.

	In response, Examiner respectfully disagrees.  Examiner finds the claims recite concepts which are now described in the 2019 PEG as mental processes and certain methods of organizing human activity. The steps of the claim limitations outlined above in the 35 U.S.C. 101 rejection are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.  Regarding, the steps that Applicant points to (specific calculating the rankings by a computing system and applying the rankings to a neural network) are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible. The structural elements of the present application (i.e. a computer, processor and 
 	Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible". This framework found that the claims do tie up the exception. (See the 35 U.S.C. 101 rejection above).
 	The claims do not integrate the abstract idea into a practical application, and does not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience and the recited claim elements constitute methods related to personal behaviors, as well as, activities or behaviors and business relations, i.e. individuals, which are still considered an abstract idea under the 2019 PEG. As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The claim is silent on any computer operation and specific technological implementation that would move the claim beyond a general link to a technological environment.


B.	Applicant further argues that any purported judicial exception recited by the claims is integrated into a practical application.

	In response, Examiner respectfully disagrees.  The claims do not integrate the abstract idea into a practical application, and does not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience and the recited claim elements constitute methods related to personal behaviors, as well as, activities or behaviors and business relations, i.e. individuals, which are still considered an abstract idea under the 2019 PEG. As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The claim is silent on any computer operation and specific technological implementation that would move the claim beyond a general link to a technological environment.
The rules disclosed in McRO demonstrates improvements to a specific technological process (i.e., lip synchronization and manipulation of character facial expressions), thus improving computer animation without requiring an artist's constant 
	Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	FOOD RECIPE SCORING AND RANKING SYSTEM (US 20160103839 A1) teaches food recipes are scored and ranked based on one or more culinary objectives. A general dish specification includes a selected dish type, a selected cuisine type, and one or more culinary objectives. Candidate ingredient types are identified based on recipes of the selected dish type and the selected cuisine type in a recipe database. A number or range of ingredients are computed for each candidate ingredient .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624